[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 7016
The court finds that twenty-one months is an unreasonably long time for the apartment to be vacant. The court is not convinced that the plaintiff could not afford to repair the damage to the apartment in a shorter time. The court believed that allowing for time to allow the defendants to inspect and complete repairs could have been accomplished after six months.
Accordingly, the court will award six months loss of rent at $600.00 per month for a total of $3,600.00 lost rent.
Regarding the damages, the court is convinced that the defendant, Madeline Hatcher, is responsible for all the damages claimed. The court will, therefore, award $6,251.03, the amount of stipulated damages. It will award $2,823.00 for the cost of repairing the ceiling to Apartment I and the rest of the repairs as claimed for a total of $10,696.65. The stipulated damages, plus the contested damages total $16,947.68.
The loss of rent plus the costs of repair total $20,547.68. The court will enter judgment for that amount.
The plaintiff is also entitled to attorney's fees in the amount of 15% of $20,547.68 or $3,082.15 attorneys fees.
Judgment in the amount of $20,547.68 plus attorneys fees of $3,082.15 plus costs.
D. Michael Hurkey, Judge Trial Referee